 1
                                                                       Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
     COSTCO WHOLESALE CORPORATION,
10   a Washington corporation,                          No. 2:17-cv-01212-RSL
11                                       Plaintiff,     ORDER GRANTING PLAINTIFF
                                                        COSTCO’S MOTION FOR LEAVE TO
12
            v.                                          FILE OVER-LENGTH BRIEF
13
     ARROWOOD INDEMNITY COMPANY, a
14   North Carolina company, as successor in
     interest to ROYAL INSURANCE COMPANY
15   OF AMERICA,
16
                                       Defendant.
17

18
            This matter came before the Court on Plaintiff Costco Wholesale Corporation’s
19

20   (“Costco’s”) Motion for Leave to File Over-Length Brief. The Court, having reviewed the

21   submissions of the parties, hereby ORDERS that Costco’s Motion to for Leave to File Over-

22   Length Brief is GRANTED.
23
            Dated this 1st day of November, 2018.
24

25                                                     A
                                                       Honorable Robert S. Lasnik
26                                                     United States District Court Judge
27
     ORDER GRANTING PLAINTIFF COSTCO’S MOTION                                PACIFICA LAW GROUP LLP
     FOR LEAVE TO FILE OVER-LENGTH BRIEF - 1                                     1191 SECOND AVENUE
                                                                                       SUITE 2000
     Cause No. 2:17-cv-01212-RSL                                           SEATTLE, WASHINGTON 98101-3404
                                                                               TELEPHONE: (206) 245.1700
                                                                               FACSIMILE: (206) 245.1750
 1
     Presented by:
 2
     PACIFICA LAW GROUP LLP
 3

 4
     By s/ Paul J. Lawrence
 5     Paul J. Lawrence, WSBA # 13557
       Matthew J. Segal, WSBA #29797
 6     Nicholas W. Brown, WSBA #33586
 7   Attorneys for Plaintiff Costco Wholesale
     Corporation
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF COSTCO’S MOTION    PACIFICA LAW GROUP LLP
     FOR LEAVE TO FILE OVER-LENGTH BRIEF - 2          1191 SECOND AVENUE
                                                            SUITE 2000
     Cause No. 2:17-cv-01212-RSL                SEATTLE, WASHINGTON 98101-3404
                                                    TELEPHONE: (206) 245.1700
                                                    FACSIMILE: (206) 245.1750
